UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to ALPHA WASTEWATER, INC. (FORMERLY SILICON SOUTH, INC.) (Exact name of registrant as specified in its charter) Nevada 000-51906 77-0458478 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) Suite 1500 - 701 West Georgia Street Vancouver, B.C. V7Y 1C6 Registrant’s telephone number, including area code: 604-601-8503 Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act:Common Stock, par value $.001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act [ ] Yes [X] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Securities Act [] Yes [ X ] No Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Not Applicable. Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is notcontained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ](Do not check if a smaller reporting company) Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[] Yes[ X ] No The aggregate market value of the voting stock held by non-affiliates of the registrant, based on the closing price of the common stock on the OTC Electronic Bulletin Board on April 16, 2012 was $3,340,690. As of April 16, 2012, the Company had 56,430,667 shares issued and outstanding. PART I ITEM 1.BUSINESS Background Alpha Wastewater, Inc. (formerly known as Silicon South, Inc., the “Company”) was formed as a Nevada corporation on June 20, 1997 under the name California Seasons Franchise Corporation. In September 1998 we changed our name to Silicon South, Inc. (“Silicon”) and began pursuing a business developing proprietary electronic components. We developed three proprietary electronic components that we attempted to manufacture and market. In April 2002, we ceased operations and focused our efforts on seeking a business opportunity. As a result of a share exchange transaction, on November 9, 2010, China Wastewater, Inc. (“China Wastewater”) became a wholly-owned subsidiary of the Company. China Wastewater was formed as a Nevada corporation on October 7, 2009.China Wastewater is an environmental management, manufacturing and technology company focused on wastewater treatment with a focus on water recycling.China Wastewater was founded in 2009 with the sole purpose of launching the Ecofluid Systems Wastewater Treatment technology in China. On May 13, 2011 the Company purchased the world rights to the USBF Trademark and Patent and all improvements to the Patent. Effective August 15, 211 the Company changed its name from “Silicon South, Inc.” to “Alpha Wastewater, Inc.”, which was approved by the Financial Industry Regulatory Authority (“FINRA”) on December 20, 2011. The Company’s stock is traded on Over the Counter Bulletin Board under the symbol AWWI. Except as otherwise indicated by the context, references in this Annual Report on Form 10-Kto “we,” “us” and “our” are to the consolidated business of the Company. Description of Business Overview and History A worldwide problem facing society is how to deal with organic wastes such as sewage sludge. In particular, the solid, liquid and gaseous materials remaining from this organic waste stream are a significant source of pollution. Increases in animal production, especially hogs and poultry, together with the application of liquid manures and dewatered biosolids onto land, have created serious air, soil and water pollution problems. These matters have resulted in an urgent need for solutions to reduce and deal with these environmental pollutants. As a result of societal and environmental pressures, governments are now enacting strict laws and regulations to reduce pollution and to require towns, industrial operations and cities to effectively deal with organic wastes. China is at the forefront of this government initiative as almost 60% of all sewage sludge and wastewater in China is not treated and of the remaining 40% where systems exist, many have to be upgraded. China has now implemented North American and European standards. Ecofluid Systems, Inc. (“ECO”), a private British Columbia company, has been in business since 1995, providing proprietary biological wastewater treatment systems to real estate developers, food processors and municipalities across North America and the Caribbean.ECO has completed more than 136 installations in 23 jurisdictions. -3- ECO developed and held the rights to a patent which covers the Upflow Sludge Blanket Filtration process (“USBF TM””, the “USBF Technology”), as well as several advancements to this systemSpecifically ECO developed and owed United States Patent NO: US 7,270,750 B2, a CALRIFIER RECYCLE SYSTEM DESIGNED FOR USE IN WASTEWATER TREATMENT SYSTEM.The patent addresses a recycle system for use in a waste treatment facility utilizing either partially fluidized or combined fluidized bed filtration principles comprising the use of discrete passage ways to allow flow between the bottom of the clarifier and the aeration compartment, a baffle positioned between bub-blers in the aeration compartment and the clarifier openings, and a conduit positioned in the clarifier to provide flow between the clarifier and the anoxic compartment that helps prevent the formation of settled sludge pockets, allows for almost complete evacuation of the solids during “no flow” conditions, and improves on other inefficient conditions inherent in treatment systems using prior art recycle designs. The USBF Technology is not limited to the packaged treatment market, but can also be applied to Municipal Water Treatment, Industrial Wastewater Treatment and Wastewater Treatment for Water Reuse. Recognizing the need for wastewater treatment in China, in 2009 China Wastewater acquired the exclusive rights to market, manufacture, distribute and sell the USBF technology in China.The technology was licensed by ECO to China Wastewater pursuant to the terms and conditions of a license agreement.China Wastewater also held a non-exclusive right to acquire a patent and a trademark from ECO pursuant to the terms and conditions of a non-exclusive right to a purchase agreement. The purchase of the world right to the technology was completed in June, 2011. With its world rights to the USBF Technology, the Company plans on establishing wastewater treatment facilities in China and other areas utilizing the USBF Technology or grant the license to the USBF Technology to strategic partners. License Agreements and Purchase Agreements License Agreement Granted by ECO to China Wastewater As stated above, on May 20, 2009 China Wastewater and ECO entered into a license agreement which was subsequently updated on December 23, 2010.The parties updated and re-executed the license agreement on December 23, 2010 (the “License Agreement”).Pursuant to the License Agreement ECO granted an exclusive license to China Wastewater to manufacture and/or assemble, distribute, sell, advertise and promote wastewater treatment systems utilizing patented technology owned by ECO throughout China. Pursuant to the terms of the License Agreement, China Wastewater was obligated to pay a Sales Fee to Ecofluid equal to 12.5% of the hard costs incurred by China Wastewater or its customers related to construction of any wastewater treatment system using the Licensed Technology.After December 31, 2010, China Wastewater was required to pay a minimum annual sales fee of not less than $50,000 in order to maintain its exclusive territory. This sales fee is no longer required as a result of the purchase agreement described below. Purchase Agreements On August 5, 2010 China Wastewater and ECO entered into a non-exclusive purchase agreement.The parties updated and re-executed the non-exclusive purchase agreement on December 23, 2010 (the “Purchase Agreement”).Pursuant to the Purchase Agreement, China Wastewater held the non-exclusive right to acquire the USBF Trademark and the patent owned by ECO for a purchase price of two million US Dollars (US $2,000,000) until March 31, 2011. The Company’s purchase of the USBF Trademark and the Ecofluid patent pursuant to the terms of the Purchase Agreement would have the effect of making the License Agreement null and void.In that event, the Company would no longer be obligated to pay a Sales Fee to Ecofluid. -4- On May 13, 2011 the Company entered into an Asset Purchase Agreement (the “Asset Purchase Agreement”) with ECO and ECO’s principal owner Mr. Karel V. Galland pursuant to which the Company agreed to purchase the world rights to the USBF Trademark and Patent owned by ECO, all improvements to the Patent and all future wastewater treatment technology developed by ECO. Under the terms of the Asset Purchase Agreement, the purchase price for the assets is US$1,050,000. Effective June 14, 2011, the Company completed the closing of the Asset Purchase Agreement. Upon closing, the Company acquired the world rights to the following intellectual asset at the purchase price of US$1,050,000: 1) USBF™ USBF is a Trademark registered to ECOfluid Systems, Inc. by the Canadian Intellectual Property Office (Reg. No. TMA563,928, File No. 1035867) and the United States Patent And Trademark Office (Reg. No. 2,787,937) for mechanical, chemical and biological wastewater purification and treatment units: Wastewater purification and treatment systems comprised of upflow sludge basket filtration and single sludge dentrification and rheologic thickening.IN Class 11 (U.S. CLS 13, 21, 23, 31 and 34). 2) United States PatentPatent NO: US 7,270,750 B2, Date of Patent: Sep. 18, 2007 (54) CALRIFIER RECYCLE SYSTEM DESIGN FOR USE IN WASTEWATER TREATMENT SYSTEM (75) A recycle system for use in a waste treatment facility utilizing either partially fluidized or combined fluidized bed filtration principles comprising the use of discrete passage ways to allow flow between the bottom of the clarifier and the aeration compartment, a baffle positioned between bub-blers in the aeration compartment and the clarifier openings, and a conduit positioned in the clarifier provide flow between the clarifier and the anoxic compartment that helps prevent the formation of settled sludge pockets, allows for almost complete evacuation of the solids during “no flow” conditions, and improves on other inefficient conditions inherent in treatment systems using prior art recycle designs. As part of the Asset Transfer Agrement, Asiamera Capital, Inc., which is owned by Brian L. Hauff and Shengfeng (Justin) Wang, both of whom are directors of the Company, agreed to sell or transfer 1,000,000 shares of the Company’s issued and outstanding common stock to Mr. Galland for a nominal purchase price of $1,000, or $0.001 per share. Consulting Agreement with Mr. Karel Galland In conjunction with, and as a condition to, closing under the Asset Purchase Agreement, the Company executed a Consulting Services Agreement with Karel V. Galland, dated May 13, 2011, pursuant to which Mr. Galland agreed to be available to provide consulting services to the Company and others on matters relating to the use and implementation by the Company and its licenses of the Assets. The Consulting Services Agreement has a term of 3 years. The Company agreed to pay Mr. Galland a mutually agreed upon fee for all contracted work and to reimburse him for costs and expenses at the rate of actual cost plus 12%. -5- License Agreement Granted by the Company to ECO In conjunction with, and as a condition to, closing under the Asset Purchase Agreement, the Company also executed a Technology Transfer License Agreement with ECO (the “License Agreement”), dated May 13, 2011, and an Addendum to Technology Transfer License Agreement dated June 14, 2011, pursuant to which it agreed to license back to ECO the exclusive, royalty-free right, to use the Assets to manufacture, assemble, distribute, sell, lease and promote wastewater treatment systems within the geographic territory consisting of North America (inclusive of Hawaii), Central America and the Caribbean. The term of the License Agreement is coextensive with the term of the Patent purchased by the Company (which currently expires September 18, 2027). Under the terms of the License Agreement, ECO is obligated to pay the Company a sales fee based on hard costs of completed systems sold by ECO.The sales fee is 1.5% of the hard cost of systems completed in the first year of the License Agreement, 3.5% in the second year, 5% in years 3 and 4, and 6% thereafter throughout the remaining term of the License Agreement. License Agreement to Sanjose Effective August 25, 2011, pursuant to the Asset Purchase Agreement dated May 13, 2011 between the Company and ECO, ECO assigned to the Company its license agreement with Sanjose Acquadocs Pte. Ltd. of Singapore (“Sanjose”) signed on February 2, 2010. The Term of the License Agreement is from February 2, 2010 until the expiration of the Patent in relation to the USBF Technology. Pursuant to the License Agreement Sanjose has the non-transferable, non-sub licensable right to manufacture and construct, distribute and sell the USBF systems within India and Bangladesh provided that in India the right is limited to private sector clients only. The consideration for the licenses granted pursuant to this License Agreement is as follows: 1. A one-time technology transfer fee of CAD$8,000 (paid to ECO upon signing the License Agreement in 2010); 2. Sales fees equaling 6% of the Licensee’s Qualifying Hard Costs (total costs paid by the Licensee, customers of the USBF technology, and all other third parties for complete delivery of the USBF package plants), payable within 45 workings days from the complete delivery; 3. Minimum annual sales fee of CAD$50,000 from the third year after the Effective Date with shortfall to be met by the Licensee; 4. The Company has the right not more than twice a year to review and make copy of the Licensee’s books and records to ensure no deficiencies in royalty payments by the Licensee to the Company; and 5. Interest will be charged on amounts not paid timely by the Licensee at the rate equal to the Bank of Canada Prime Rate plus 3%, compounded daily. The License Agreement may be terminated by mutual consent in writing or 30 days after one party notices the termination by writing upon the other party’s breach of the License Agreement. -6- Operations in China As of the date of this report, the Company has been largely focused on developing its operations in China. The current market infrastructure in China is made up primarily of wastewater treatment sites in 1st and 2nd tier cities (i.e. cities with large populations, historical and cultural significance and well developed infrastructure) while 3rd and 4th tier cities (i.e. generally less developed inland provincial capitals, comparably developed non-capital cities and prefecture cities) have little or no wastewater treatment facilities.The preliminary stage of business development for the Company will be focused on seeking to identify potential wastewater and water management projects in 3rd and 4th tier cities within targeted regions in China, which may include (1) Packaged Systems; (2) Municipal Wastewater Treatment; (3) Industrial Wastewater Treatment; and (4) Treatment for Water Reuse.The Company believes that identifying such projects will enable it to accelerate the consolidation of its targeted regions in China. The second stage of business development will be to position the company as a long term income producing utility through seeking to enter into BOO (BUILD, OPERATE, OWN) and BOT (BUILD, OPERATE, TRANSFER) contracts to build wastewater treatment and water management facilities to serve commercial and municipal opportunities in 3rd and 4th tier cities where little or no wastewater treatment is currently in place. Through this process, the Company’s mission is to seek to assist in implementing cost effective and efficient wastewater treatment plants for 3rd and 4th tier municipalities in China and for commercial operations within those municipalities. On September 1, 2010, the Company entered into a Strategic Alliance Agreement with Renmin University of China School of Environment and Natural Resources (“Renmin”) (the “Renmin Alliance Agreement”) pursuant to which Renmin will assist the Company with its business operations in China for a period of 36 months.The services to be provided by Renmin include assistance with identifying plant construction, acquisition, retrofitting and water reclamation opportunities for the Company from national, provincial and municipal governments and private residential and commercial projects requiring wastewater treatment and to assist the Company in development a plant acquisition profile for the Chinese market. Under the terms of the Renmin Alliance Agreement, the consideration for Renmin’s services is to be mutually agreed to by the parties at the time the Company obtains any contractfor plant construction or other type of project as a result of a referral from Renmin.Based on this provision, the Company has advised Renmin that it intends to propose payment of a fee of between 3-5% of the face amount of any contractreceived by the Company as a result of a referral from Renmin, and that in each case, the Company will give Renmin the option of agreeing to receive payment either in cash or through issuance of shares of the Company’s stock based on then currentmarket value of the Company’s shares. On November 11, 2010, the Company entered into a Strategic Alliance Agreement with Shandong Provincial Urban Construction Design Institute (“Shandong Institute”) (the “Shandong Institute Alliance Agreement”) pursuant to which Shandong Institute will assist the Company with its business operations in China by seeking to identify wastewater treatment plant acquisition or retrofitting of water reclamation projects in China for the Company, identifying and acquiring wastewater treatment plants in China for potential acquisition and sale by the Company, and recommending the Company’s USBF technology to potential customers in China. On September 2, 2011 the Company entered into a Framework Agreement on Investment and Construction with China Aviation International Construction Co., Ltd. (“AVIC AIC”), a subsidiary of China Aviation Industry Corporation, a Fortune 500 and Chinese state-owned company. Pursuant to the Framework Agreement, through its subsidiary to be set up in Beijin, China, the Company will jointly set up a Project Company in China with AVIC AIC to construct, operate and manage Baihenan Wastewater Treatment Plant in Chengde Hi-Tech Industrial Development Zone implementing USBF Technology. The city of Chengde is a mountain resort bordering both Beijin and Tianjin and provides the main water supply for these two of the three biggest cities in China. -7- The registered capital of the Project Company will be RMB15,000,000 (US$2,351,000 at the daily average interbank rate of 6.3799 on September 2, 2011), with each of AWI and AVIC AIC owning 50% of the Project Company. AVIC AIC is entrusted to sign the BOT Agreement for the Project with Chengde and will be responsible for coordinating the construction and other daily operations of the Project. The Company is responsible for the technical support, design and equipment supply installation of the Project, and will ensure the Project meets the National Emission Standards A of Class One under the environmental laws of China. ITEM 1. ARISK FACTORS Much of the information included in this current report includes or is based upon estimates, projections or other "forward looking statements".Such forward looking statements include any projections or estimates made by us and our management in connection with our business operations.While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein. Such estimates, projections or other "forward looking statements" involve various risks and uncertainties as outlined below.We caution the reader that important factors in some cases have affected and, in the future, could materially affect actual results and cause actual results to differ materially from the results expressed in any such estimates, projections or other "forward looking statements". Our common shares are considered speculative during the development of our business operations.Prospective investors should consider carefully the risk factors set out below. We need to continue as a going concern if our business is to succeed Our independent registered public accounting firm’s report to our audited financial statements for the period ended December 31, 2011 indicates that there are a number of factors that raise substantial doubt about our ability to continue as a going concern. Such factors identified in the report are our accumulated deficit since inception, our failure to attain profitable operations and our dependence upon adequate financing to pay our liabilities. If we are not able to continue as a going concern, it is likely investors will lose their investments. We need to obtain additional financing Our current operating funds are less than necessary to complete all intended development of our business, and therefore we will need to obtain additional financing in order to complete our business plan. As of December 31, 2011 we had cash in the amount of $9,722.We currently have minimal operations and we have generated no income. We will require additional financing to sustain our business operations if we are not successful in earning revenues. We do not currently have any arrangements for financing and we can provide no assurance to investors that we will be able to find such financing if required. -8- The most likely source of future funds presently available to us is through the sale of equity capital. Any sale of share capital will result in dilution to existing shareholders. We have commenced limited business operations There is no history upon which to base any assumption as to the likelihood that we will prove successful, and we can provide investors with no assurance that we will generate any license fees, operating revenues or ever achieve profitable operations. If we are unsuccessful in addressing these risks, our business will not succeed. We are subject to certain risks in our international operations We expect that most of our revenues will be generated outside North America. We will be accordingly subject to a number of risks, any of which could harm our business, relating to doing business internationally, including: - Exchange controls and currency exchange rates - Inflation - Political and economic instability - General economic conditions in countries where end users of the company’s services reside Government Regulations Through its business operations, the Company will be subject to regulations by various national and local governmental agencies where the Company conducts business operations. In addition, in the ordinary course of its business, the Company will be subject to numerous environmental laws and regulations covering compliance matters or imposing liability for the costs of, and damages resulting from, cleaning up sites, past spills, disposals and other releases of hazardous substances. Changes in environmental laws and regulations may have a material adverse effect on the Company’s financial position and results of operations. Any failure by the Company to adequately comply with such laws and regulations could subject the Company to significant future liabilities. Within China, Renmin University is responsible for reviewing wastewater technology and advising the Central Chinese government regarding applicable standards.The Company will be required to comply with applicable regulations regarding wastewater treatment facilities in China and intends to rely on Renmin University to assist it in identifying regulations which are applicable to each potential project. Within China, the national discharge criteria for municipal wastewater treatment plants are set forth in governmental regulations including Integrated Wastewater Discharge Standard GB8978-1996, which was put into effect as of January 1, 1998. The standard was formulated for the purpose of implementing the Environmental Protection Law of the People’s Republic of China, the Law of the People’s Republic of China on Prevention and Control of Water Pollution and the Marine Environmental Protection Law of the People’s Republic of China controlling water pollution, protecting surface water like rivers, lakes, canals, reservoirs, oceans and ground water.It is intended to maintain human health, eco-balance, national economic development and urban and rural development by establishing the upper limit for discharge of many pollutants and the total allowed water discharge for some industries.It applies to all existing water treatment facilities for discharge management, environmental impact assessment, design, approval of facilities upon completion of construction, and management after being put into operation. -9- The approval process for wastewater treatment plants in China first requires providing information to the Department of Science, Technology and Standards of the Ministry of Environmental Protection of the People’s Republic of China to establish that the technology to be used meets the national discharge standards set forth in applicable governmental regulations.The process also involves establishing that the technology to be used meets any applicable discharge standards established by provincial and local governments and authorities and obtaining necessary permits and approvals from such provincial and local governments and authorities.As described above, on September 1, 2010, the Company entered into a Strategic Alliance Agreement with Renmin University.Pursuant to the terms of this agreement, Renmin University agreed to review the USBF Technology and advise the Company regarding its use in the China wastewater market and also agreed to assist the Company in identifying potential plant construction, acquisition, retrofitting and water reclamation opportunities from national, provincial, and municipal governments and from private residential and commercial projects in China.In return, the Company will provide access to any plants built in China Renmin University so they may study the technology for teaching purpose and advise the Company on potential improvements.Remin University will receive remuneration for introductions and for consulting services at a feeto bemutually agreed to by the parties at the time the Company obtains any contractfor plant construction or other type of project as a result of a referral from Renmin.The Company estimates that the agreed upon fee will be between 3-5% of the face amount of any contractreceived by the Company as a result of a referral from Renmin, and that Renmin will have the option of agreeing to receive payment either in cash or through issuance of shares of the Company’s stock based on then currentmarket value of the Company’s shares. Environmental Considerations Untreated wastewater and sewage sludge create serious environmental and health hazards. These organic wastes contain harmful products and by-products which can leach into soils, waterways and ground waters causing contamination of soils and underground aquifers. The Company's technology can contribute to remediating environmental pollution problems from these sources, by safely treating wastewater for reuse and recycling. Competition The market for wastewater treatment facilities worldwide and within China is competitive and rapidly evolving.Wastewater treatment processes currently in use in China which compete with the USBF Technology are comprised of various types of biological nutrient removal (BNR) processes which apply alternative aerated and unaerated environments to remove nitrogen and phosphorous through the growth and metabolism of specific bacteria.There are many competitors in the Chinese market currently offering various types of BNR systems including Enviroquip, WES Inc., Pollution Control Systems Inc., Smith & Loveless, Bonadiman Constructors, Redfox Environmental Services, Bio-Microbics Inc., Beckart Environmental Inc., Hydroxyl Systems, AWS American Wastewater Systems, Norweco, Paques and US Filter.All of these competitors are more well established than the Company and it is likely that they also have greater financial resources and expertise than we do in research and development, manufacturing, testing, obtaining regulatory approvals and marketing approved products and technologies. -10- The Company intends to seek to compete in the wastewater management industry in China on the basis that it believes wastewater treatment facilities using its USBF technology have a competitive advantage over plants using the currently available BNR technology in relation to cost of installation, footprint, and operating cost, as well as in the ability to easily scale up modularly for future expansion.In addition, the Company believes that its USBF system provides better performance than currently available BNR systems based on many factors including the fact that the USBF system is: 1. Overall simpler process to operate 2. Requires less electrical power 3. Does not require computerized controls for operation 4. No chemicals required for operation 5. Less mechanical equipment to maintain 6. Produces less sludge In addition to the foregoing, the Company intends to seek to compete in the wastewater management industry in China on the basis of relationships it is able to establish.Although some wastewater projects in China, including particularly those in larger Tier 1 cities, are based upon competitive bidding, the Company does not intend to make such projects the focus of its efforts.Instead, the Company intends to focus its efforts on obtaining contracts for projects such as retrofits, upgrades, and construction of new plant facilities in smaller Tier 2 and 3 cities, and it believes that its ability to obtain such contracts will often be based on relationships it has been able to establish with recognized experts from universities and design institutes, and with mayors and other local authorities.Although there is no assurance that the Company will be able to successfully compete on this basis, as part of this effort, the Company has entered into the Renmim Alliance Agreement, the Shandong Institute Alliance Agreement and the Framework Agreement with AVIC AIC described above. Risk factors related to our common stock Limited Public Trading Market Our common stock is quoted on the OTC Bulletin Board under the symbol “AWWI”. We can provide no assurance that significant market for our common stock will develop. As a result, stockholders may be unable to liquidate their investments, or may encounter considerable delay in selling shares of our common stock. The equity markets have, on occasion, experienced significant price and volume fluctuations that have affected the market prices for many companies' securities and that have often been unrelated to the operating performance of these companies. Any such fluctuations may adversely affect the market price of our common stock, regardless of our actual operating performance. As a result, stockholders may be unable to sell their shares, or may be forced to sell them at a loss. Dilution from our future issuance of capital stock As of December 31, 2011, we had 55,615,667 shares of common stock outstanding and no shares of preferred stock outstanding. We are authorized to issue up to 150,000,000 shares of common stock. To the extent of such authorization, our Board of Directors will have the ability, without seeking stockholder approval, to issue additional shares of common stock or preferred stock in the future for such consideration as the Board of Directors may consider sufficient. The issuance of additional common stock in the future may reduce your proportionate ownership and voting power. Volatile market price We expect the market for our common shares will be characterized by significant price volatility when compared to seasoned issuers, and we expect that our share price will continue to be more volatile than a seasoned issuer for the indefinite future. The volatility in our share price will be attributable to a number of factors. -11- First, our common shares have been and will be for the near future sporadically and thinly traded. As a consequence of this lack of liquidity, the trading of relatively small quantities of shares by our shareholders may disproportionately influence the price of those shares in either direction. The price for our shares could, for example, decline precipitously in the event that a large number of our common shares are sold on the market without commensurate demand, as compared to a seasoned issuer which could better absorb those sales without adverse impact on its share price. Secondly, we are a speculative or “risky” investment due to our limited operating history and lack of profits to date, and uncertainty of future market acceptance for our potential products. As a consequence of this enhanced risk, more risk-adverse investors may, under the fear of losing all or most of their investment in the event of negative news or lack of progress, be more inclined to sell their shares on the market more quickly and at greater discounts than would be the case with the stock of a seasoned issuer. Many of these factors are beyond our control and may decrease the market price of our common shares, regardless of our operating performance. We cannot make any predictions or projections as to what the prevailing market price for our common shares will be at any time, including as to whether our common shares will sustain their current market prices, or as to what effect that the sale of shares or the availability of common shares for sale at any time will have on the prevailing market price. Shareholders should be aware that, according to SEC Release No. 34-29093, the market for penny stocks has suffered in recent years from patterns of fraud and abuse. Such patterns include (1) control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; (2) manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; (3) boiler room practices involving high-pressure sales tactics and unrealistic price projections by inexperienced sales persons; (4) excessive and undisclosed bid-ask differential and markups by selling broker-dealers; and (5) the wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the resulting inevitable collapse of those prices and with consequent investor losses. Our management is aware of the abuses that have occurred historically in the penny stock market. Although we do not expect to be in a position to dictate the behaviour of the market or of broker-dealers who participate in the market, management will strive within the confines of practical limitations to prevent the described patterns from being established with respect to our securities. The occurrence of these patterns or practices could increase the volatility of our share price. We have not paid dividends We have never paid cash dividends on our common stock and do not anticipate paying cash dividends in the foreseeable future. The payment of dividends on our common stock will depend on earnings, financial condition and other business and economic factors affecting it at such time as the Board of Directors may consider relevant. If we do not pay dividends, our common stock may be less valuable because a return on your investment will only occur if its stock price appreciates. Intellectual Property The USBF Technology owned by the Company is not currently patented under Chinese patent laws and the “USBF” trademark is not currently registered under Chinese trademark laws.Furthermore, the protection of intellectual property rights and proprietary information in China, including both patent and trademark rights, has historically not been as effective as in the United States or other countries.For example, implementation and enforcement of PRC intellectual property-related laws have historically been deficient and ineffective and may be hampered by corruption and local protectionism. Policing unauthorized use of proprietary technology is difficult and expensive, and we might need to resort to litigation to enforce or defend patents or trademarks issued to us or to determine the enforceability, scope and validity of our proprietary rights in such patents and trademarks.The experience and capabilities of PRC courts in handling intellectual property litigation varies, and outcomes are unpredictable.Further, such litigation may require significant expenditure of cash and management efforts and could harm our business, financial condition and results of operations.To date we have not been involved in any significant intellectual property disputes, or encountered major difficulties in enforcing our intellectual property rights in China. -12- Research and Development The Company did not conduct any research and development during the fiscal years ended December 31, 2011 and 2010. Employees We have two officers and no other employees. Our officers and directors are responsible for planning, developing and operational duties, and will continue to do so throughout the early stages of our growth. We have no intention of hiring additional employees until we have sufficient, reliable revenue from our operations. Our officers and directors are planning to do whatever work is required until our business is at the point of having positive cash flow. We do not have any written employment agreements in place with our officers and directors. Office Space The Company leases office space in British Columbia, Canada under an operating lease.The lease provides for a lease payment of $2,718 per month beginning April 1, 2011 which expired on March 31, 2012 and is currently continuing on a month to month basis. Reports to Security Holders We are subject to the reporting requirements of the Exchange Act and the rules and regulations promulgated thereunder, and, accordingly file reports, information statements or other information with the Securities and Exchange Commission, including quarterly reports on Form 10-Q, annual reports on Form 10-K, reports of current events on Form 8-K, and proxy or information statements with respect to shareholder meetings. The public may read and copy any materials we file with the Securities and Exchange Commission at its Public Reference Room at treet, NE, Washington, D.C. 20549. The public may obtain information on the operation of the Public Reference Room by calling the Securities and Exchange Commission at 1-800-SEC-0330. The Securities and Exchange Commission maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the Securities and Exchange Commission at http://www.sec.gov. ITEM 2.PROPERTIES The Company leases office space in British Columbia, Canada under an operating lease.The lease provides for a lease payment of $2,718 per month beginning April 1, 2011 which expired March 31, 2012 and is currently continuing on a month to month basis. ITEM 3.LEGAL PROCEEDINGS There are no material pending legal proceedings to which we are a party or of which any of our properties are subject; nor are there material proceedings known to us to be contemplated by any governmental authority.There are no material proceedings known to us, pending or contemplated, in which any of our directors, officers or affiliates or any of our principal security holders, or any associate of any of the foregoing, is a party or has an interest adverse to us. ITEM 4.(REMOVED AND RESERVED) -13- PART II ITEM 5.MARKET FORREGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information.The Company’s shares trade on the Over The Counter Bulletin Board under the symbol “AWWI” (formerly “SSOU”). The following table sets forth the high and low bid prices of our common stock (USD) for the last two fiscal years and subsequent interim period, as reported by the National Quotation Bureau and represents inter dealer quotations, without retail mark-up, mark-down or commission and may not be reflective of actual transactions: (U.S. $) HIGH LOW Quarter Ended March 31 $ $ Quarter Ended June 30 $ $ Quarter Ended September 30 $ $ Quarter Ended December 31 $ $ HIGH LOW Quarter Ended March 31 $ $ Quarter Ended June 30 $ $ Quarter Ended September 30 $ $ Quarter Ended December 31 $ $ Holders.As of December 31, 2011 there were 55,615,667 shares of common stock issued and outstanding and 111 shareholders of record. Dividends.The Company has not declared or paid any cash dividends on its common stock during the fiscal years ended December 31, 2011 or 2010.There are no restrictions on the common stock that limit the ability of us to pay dividends if declared by the Board of Directors andthe loan agreements and general security agreements covering the Company’s assets do not limit its ability to pay dividends. The holders of common stock are entitled to receive dividends when and if declared by the Board of Directors, out of funds legally available therefore and to share pro-rata in any distribution to the stockholders. Generally, the Company is not able to pay dividends if after payment of the dividends, it would be unable to pay its liabilities as they become due or if the value of the Company’s assets, after payment of the liabilities, is less than the aggregate of the Company’s liabilities and stated capital of all classes. ITEM 6.SELECTED FINANCIAL DATA. Not applicable. -14- ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION SPECIAL NOTE OF CAUTION REGARDING FORWARD-LOOKING STATEMENTS CERTAIN STATEMENTS IN THIS REPORT, INCLUDING STATEMENTS IN THE FOLLOWING DISCUSSION, ARE WHAT ARE KNOWN AS "FORWARD LOOKING STATEMENTS", WHICH ARE BASICALLY STATEMENTS ABOUT THE FUTURE. FOR THAT REASON, THESE STATEMENTS INVOLVE RISK AND UNCERTAINTY SINCE NO ONE CAN ACCURATELY PREDICT THE FUTURE. WORDS SUCH AS "PLANS," "INTENDS," "WILL," "HOPES," "SEEKS," "ANTICIPATES," "EXPECTS "AND THE LIKE OFTEN IDENTIFY SUCH FORWARD LOOKING STATEMENTS, BUT ARE NOT THE ONLY INDICATION THAT A STATEMENT IS A FORWARD LOOKING STATEMENT. SUCH FORWARD LOOKING STATEMENTS INCLUDE STATEMENTS CONCERNING OUR PLANS AND OBJECTIVES WITH RESPECT TO THE PRESENT AND FUTURE OPERATIONS OF THE COMPANY, AND STATEMENTS WHICH EXPRESS OR IMPLY THAT SUCH PRESENT AND FUTURE OPERATIONS WILL OR MAY PRODUCE REVENUES, INCOME OR PROFITS. NUMEROUS FACTORS AND FUTURE EVENTS COULD CAUSE THE COMPANY TO CHANGE SUCH PLANS AND OBJECTIVES OR FAIL TO SUCCESSFULLY IMPLEMENT SUCH PLANS OR ACHIEVE SUCH OBJECTIVES, OR CAUSE SUCH PRESENT AND FUTURE OPERATIONS TO FAIL TO PRODUCE REVENUES, INCOME OR PROFITS. THEREFORE, THE READER IS ADVISED THAT THE FOLLOWING DISCUSSION SHOULD BE CONSIDERED IN LIGHT OF THE DISCUSSION OF RISKS AND OTHER FACTORS CONTAINED IN THIS REPORT ON FORM 10-K AND IN THE COMPANY'S OTHER FILINGS WITH THE SECURITIES AND EXCHANGE COMMISSION. NO STATEMENTS CONTAINED IN THE FOLLOWING DISCUSSION SHOULD BE CONSTRUED AS A GUARANTEE OR ASSURANCE OF FUTURE PERFORMANCE OR FUTURE RESULTS. Background Alpha Wastewater, Inc. (the “Company” or “Alpha”, formerly known as Silicon South, Inc.) was formed in the name of California Seasons Franchise Corporation under the laws of the State of Nevada on June 20, 1997.From inception to April 2002 the principal business activity of the Company was developing three proprietary electronic components to manufacture and market. After April 2002, The Company had no operations and focused on seeking a business opportunity under the name of Silicon South, Inc. (“Silicon”). On November 9, 2010 The Silicon completed a share exchange agreement with China Wastewater, Inc. (“China Wastewater”), a technology company formed under the laws of the State of Nevada.China Wastewater owns an exclusive license to manufacture, assemble, advertise, promote, sell, and distribute a patented wastewater purification system in the People’s Republic of China. Pursuant to the share exchange agreement, China Wastewater assumed Silicon’s outstanding debt of $130,000 at November 9, 2010 and Silicon issued 40,000,000 shares of restricted common stock in exchange for 100 percent of the 40,000,000 outstanding shares of China Wastewater, which shares represented 84.54 percent of the combined company (the “Company”)’s outstanding common stock after the transaction. As the result of the transaction China Wastewater obtained control of Silicon, thereby is the accounting acquirer in the transaction, and the transaction was recognized as the reverse acquisition of Silicon by China Wastewater. The Company’s name was changed from “Silicon South, Inc.” to “Alpha Wastewater, Inc.” on August 15, 2011. -15- The following discussion regarding results of operation relates to the business operations of CWI. Critical Accounting Policies and Estimates The discussion and analysis of our financial condition and results of operations are based on our consolidated financial statements, which have been prepared in accordance with United States generally accepted accounting principles.The preparation of our consolidated financial statements requires us to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses. On an ongoing basis, we evaluate our estimates and judgments, including those related to revenue recognition, accrued expenses, fair valuation of inventory, valuation of any losses on purchase commitments, fair valuation of stock related to stock-based compensation and income taxes.We base our estimates on authoritative literature and pronouncements, historical experience and on various other assumptions that we believe are reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources.Our actual results may differ from these estimates under different assumptions or conditions.The discussion and analysis of our financial condition and results of operations are based upon our consolidated financial statements.The results of our operations for any historical period are not necessarily indicative of the results of our operations for any other future period. Please refer to Note 2 to our consolidated financial statements for our accounting policies. Results of Operations Fiscal year ended December 31, 2011 compared to Fiscal Year ended December 31, 2010 Year Ended December 31, Revenue $
